Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed, renumbered to claims 1-14, respectively.

The following is an examiner’s statement of reasons for allowance:

Faccin et al. (US 2018/0279397 A1) discloses a UE registers to a VPLMN and receives policy associated with LADNs in the VPLMN, wherein the UE requests for PDU session.

Lee et al. (US 2019/0182788 A1) discloses a policy control function (PCF) for providing LADN policy, wherein the PCF is a network function that manages LADN policy for a terminal, and the PCF can bear responsibility for pre-installation and update for the LADN policy of the terminal.

Sugawara et al. (US 2020/0120751 A1) discloses identification information for LADN includes Single Network Slice Selection Assistance information (S-NSSAI) to identify a network slice (NS) used for the LADN, wherein the identification information can be included in variety of messages.

Prior arts of record disclose UE requests for PDU session in VPLMN based on LADN policy.

Regarding claims 1 and 14, prior arts of record fail to disclose “transmitting a message for requesting an LADN policy to a Policy Control Function (PCF), via the AMF, wherein the message for requesting the LADN policy includes information related to the LADN policy previously received from the PCF”, as recited in claim 1, and similarly recited in claim 14, in combination with other claimed limitations.

Regarding claim 7, prior arts of record fail to disclose “generating the LADN policy based on the message for requesting the LADN policy, wherein the LADN policy includes information related to at least one application and information related to a LADN DNN related to the at least one application”, in combination with other claimed limitations.

Dependent claims 2-4, 6, 8-13 and 15 are allowable based on their dependency on independent claims 1, 7 and 14, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645